*904ON MOTION FOR REHEARING OR CLARIFICATION
PER CURIAM.
We grant appellants’ motion for clarification, withdraw our earlier opinion and substitute the following:
We affirm the trial court’s order granting Bilyeu's motion for equitable distribution in all respects, except we remand the order to the trial court for modification. Although Appellee does not concede error, he has no objection to modifying section 2 of the order granting Bilyeu’s motion for equitable distribution to reflect that the 15% reduction of future benefits should encompass both medical and wage compensation benefits.
LETTS, GUNTHER and WARNER, JJ., concur.